DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance 
2.	This communication is in response to amendments filed on 11/09/2021. After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 1-15, 18, 19, and 21-23 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record Zuerner (US 2016/0064955) teaches a wearable platform to receive sensor information and contextual information associated with a user. Zuerner further teaches generating power consumption regulation instruction to change a wearable device operations of sensors and controllers in order to balance an available power. The power consumption regulation instruction will be transmitted to the sensors and controllers.
The prior art of record Takahashi (US 2016/0098081) teaches multiple operational modes associated with a detection device battery. Takahashi further teaches switching the operational modes based on body motion, information, behavior determination and schedule information.
The prior art of record Constien (US 8,254, 868) teaches modifying operating parameters of device’s power consumption associated with a  remaining battery life of the device. 
Moore (US 2014/0095091) teaches changing previous operational parameters of a tracking device by new operational parameters when a power consumption change is needed for the tracking device. 
The prior art of record do not teach or suggest “a tracking server, tracking device diagnostic information for a tracking device, historical usage information for the tracking device, projected usage information for the tracking device, and user device diagnostic information, wherein the projected usage information comprises indication of future usage of the tracking device for a specified period of time, and wherein the historical usage information comprises indication of past usage of the tracking device corresponding at least in part to the specified period of time” and “ determining, by the tracking server and based at least on the historical usage information and the projected usage information, a projected deviation from past usage during the specified period of time, determining, by the tracking server, reconfiguration instructions for the tracking device based on the revised power consumption model and the determined deviation from past usage during the specified period of time” as presented in claims 1, 15 and 18.
-2-PATENT U.S. Patent Application No. 15/713,132 An updated search of a prior art produce no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above claim features with combination of other features presented in claims 1, 6, and 13 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2454                                                                                                                                                                                                        
/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        1/7/2022